DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 12/02/2021. As per the amendments, claims 1-5, 7-8, and 10 have been amended, and no claims have been added or cancelled. Thus, claims 1-10 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in both the specification and the claims:
The “mounting seat” as first seen in claim 1 line 1, which does not appear to be in the drawings, and there is no sufficient description of what the mounting seat is or what it looks like in the specification. The lack of understanding of what the “mounting seat” is renders some claim elements confusing when trying to understand the claimed invention (for example, see claim 1 lines 7-8 where the mounting seat is connected to a swinging arm by a first rotational shaft, but it is unclear what that structure looks like; and likewise all of claim 9).
The “driving assembly” and its components (driven gear, driving wheel, a driving device, and a driving gear mesh) as seen in claim 5 are not shown by the drawings. The claimed subject matter must be shown by the drawings. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 line 7 recites the language “wherein each the swing arm mechanisms.” Examiner suggests changing to read --wherein each of the swing arm mechanisms-- in order to correct a typographical error. 
Claim 1 lines 22-23 recite the language “defines a pair inner wall portions.” Examiner suggests changing to read --defines a pair of inner wall portions-- in order to correct a typographical error. 
Claim 1 line 23 recites the language “and configured to in contact.” Examiner suggests changing to read --and configured to be in contact-- in order to correct a typographical error. 
Claim 1 line 24 recites the language “the pair inner wall portions.” Examiner suggests changing to read --the pair of inner wall portions-- in order to correct a typographical error. 
Claim 5 line 2 recites the language “with a driven teeth.” Examiner suggests changing to read --with driven teeth-- in order to correct a grammatical issue. 
Claim 5 line 6 recites the language “with driving teeth mesh with the driven teeth.” Examiner suggests changing to read --with driving teeth to mesh with the driven teeth.-- in order to correct a typographical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “each of the rotating wheel sis connected to the mounting seat via a third rotational shaft, and the third rotational shaft is fixed to the mounting seat.” in 
Any remaining claims are rejected for being dependent on a rejected claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant arguments filed 12/02/2021 are considered persuasive in light of the accompanying amendments to the claims. The amendments are understood to overcome the previous prior art rejections, and are considered allowable over the prior art of record. However, the amendments to the claims still contain objections and 35 U.S.C. 112(b) issues as seen in the above Office Action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785